Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered February 6, 2013. The order granted the motion of plaintiffs for leave to reargue their opposition to that part of the cross motion of defendants Verizon New York, Inc., New York Telephone Co., Inc. and Verizon Communication, Inc. to dismiss the first cause of action and, upon reargument, denied the cross motion with respect to that cause of action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Smith, J.P., Fahey, Garni, Valentino and Whalen, JJ.